          Case 1:20-cv-06173-PGG Document 5 Filed 10/15/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                       October 15, 2020

BY ECF
The Honorable Paul G. Gardephe
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

           Re: United States v. $38,406,717.42 in United States Currency,
              20 CIV. 6173 (PGG)


Dear Judge Gardephe:

        The Government respectfully requests that the Court enter the attached proposed Judgment
of Forfeiture as no claims or answers have been filed or made in this action and no other parties
have appeared to contest the action, and the requisite time periods in which to do so, as set forth
in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired.



                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:     /s/ Jacob M. Bergman……….
                                                       JACOB M. BERGMAN
                                                       United States Attorney’s Office
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007
                                                       Tel: (212) 637-2776
                                                       Fax: (212) 637-2686
